Carley, Judge.
Appellee sued appellant to recover under the terms of a fire insurance policy. After appellee learned that he had not sued the *375correct legal entity, he filed a motion to amend the complaint and the summons so as to name the proper party. The trial court granted the motion to amend and denied appellant’s motion to dismiss the complaint. Appellant seeks to appeal from the order allowing appellee to amend and from the order denying the motion to dismiss. Our review of the record reveals conclusively that there is no final judgment in this case. Cf. Valdmanis v. Lawhon, 156 Ga. App. 646 (274 SE2d 169) (1980). In order to seek direct appeal of either of the two orders complained of in this case, appellant would have to obtain the trial judge’s certificate for immediate review under Code Ann. § 6-701 (a) (2) (A) and file and obtain the grant of an application for interlocutory appeal pursuant to Code Ann. § 6-701 (a) (2) (B). Appellant has done neither. If any final judgment entered in this case is adverse to appellant, it would have the right to enumerate as error either or both of the actions of the trial court with which it takes issue. John L. Hutcheson &c. Hospital v. Oliver, 120 Ga. App. 547 (1) (171 SE2d 649) (1969). The appeal is premature and must be dismissed.
Decided July 8, 1981
Rehearing denied July 23, 1981.
Sam F. Lowe, Jr., for appellant.
C. Ronald Patton, for appellee.

Appeal dismissed.


Deen, P. J., and Banke, J., concur.